DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
Although prior teaches n optical adapter system, comprising: a mounting plate, wherein the mounting plate includes a set of magnets associated with: mechanically connecting the mounting plate and an optical adapter of the optical adapter system, and facilitating movement of the optical adapter between multiple positions associated with different optical fiber polishes; and the optical adapter, wherein the optical adapter includes a set of structures associated with the set of magnets, wherein the optical adapter includes an optical tip connector associated with mechanically connecting the optical adapter system and an optical cable, prior art fails to simultaneously teach he multiple positions include: a first position associated with a first optical fiber polish of the different optical fiber polishes, and a second position associated with a second optical fiber polish of the different optical fiber polishes, wherein the first position and the second position are different, and wherein the first optical fiber polish and the second optical fiber polish are different; and the optical adapter, wherein the optical adapter includes a set of structures associated with the set of magnets, as claimed in independent claims 1, 8 and 15

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872
03 December 2021


/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872